Citation Nr: 1328222	
Decision Date: 09/04/13    Archive Date: 09/10/13

DOCKET NO.  05-39 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to a service-connected lumbar spine disability.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to a service-connected lumbar spine disability.

3.  Entitlement to service connection for a psychiatric condition, to include posttraumatic stress disorder (PTSD), to include as secondary to a service-connected lumbar spine disability.

4.  Entitlement to service connection for a bladder disorder, to include as secondary to a service-connected lumbar spine disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971.

These claims come before the Board of Veterans' Appeals (Board) on appeal of a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified in support of these claims during a hearing held at the RO before the undersigned Veterans Law Judge in July 2008.  In October 2008, May 2011 and January 2013, the Board remanded these claims to the RO for additional development.  

These claims are again REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The law requires that when a Veteran seeks service connection for a disorder, VA must also determine if any presently service-connected disorders aggravated, or permanently worsened, the disorders for which the Veteran seeks service connection. 

In January 2013, the Board directed that the Veteran undergo VA medical examinations to determine if his bilateral peripheral neuropathy, erectile dysfunction, and depressive disorders were caused OR AGGRAVATED (I.E., PERMANENTLY WORSENED) by his service-connected low back disorder.

Although VA examinations were conducted in February and April 2013, the examiners did not respond to the question of  AGGRAVATION OR PERMANENT WORSENING. 

Accordingly, these claims are REMANDED for the following action: 

1.  Obtain an addendum statement from the VA examiner who evaluated the Veteran's peripheral neuropathy, erectile dysfunction and bladder disorder in February 2013.  If the examiner is no longer available, request the opinion from a similarly qualified examiner, and if necessary, conduct any further medical examinations. Ask that examiner:

Does, and if so to what extent the Veteran's service-connected low back disability is aggravating (i.e., making permanently worse) the peripheral neuropathy in his lower extremities, his erectile dysfunction and/or his bladder disorder.  

2.  Obtain an addendum statement from the VA examiner who evaluated the Veteran's mental health in February 2013 and provided an addendum opinion the same month.  If the examiner is no longer available, request the opinion from a similarly qualified examiner, and if necessary, conduct any further medical examinations. Ask that examiner:

a.  Note the October 1990 private treatment record diagnosing the Veteran with adjustment disorder with depressed mood secondary to his physical condition; the November 2000 VA treatment record diagnosing conversion disorder that may have originated as early as 1969; the 
November 2003 opinion of a VA physician indicating that the Veteran's back injury contributed to his depressive episodes; the November 2005 opinion of a VA physician indicating that the Veteran's depression is related to his physical limitations and chronic pain; the February 2006 written opinion of a VA physician indicating that the Veteran's depression is more likely than not aggravated by his back condition and other physical problems.

b. After review of his April 2013 opinion that he could not say without resorting to speculation whether the Veteran's mental health conditions were caused or aggravated by his service-connected low back disability or 1990 low back injury ask the examiner:

Can any evidence (to include but not limited to clinical testing, longitudinal review of the medical record, occupational records, etc.) be reasonably obtained to resolve the question asked?	

If such an opinion can be given on the basis of the present record, please respond to the question and fully state the reasons for the opinion. 

IN ALL OPINIONS, THE EXAMINER MUST PROVIDE A FULLY REASONED EXPLANATION FOR HIS OR HER RESPONSES, INCLUDING BOTH THE FACTUAL AND MEDICAL BASES FOR THE OPINIONS REACHED. 

3.  Review the addendum opinions to ensure that they are responsive to, and in compliance with, the directives of this remand, and if not, return them to the examiner for correction.

4.  Readjudicate these claims based on all of the evidence of record.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, issue a supplemental statement of the case.  Allow an appropriate period of time for a response. Thereafter and subject to current appellate procedure, return this case to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


